DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, 21, and 22, drawn to a bone implant holding and shaping tray, classified in 623/23.52.
II. Claims 19 and 20, drawn to a method of shaping bone material into a bone implant, classified in 606/86R.
The inventions are distinct, each from the other because of the following reasons:
3.	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). 
In the instant case the process for using the product as claimed can be practiced with another materially different product such as: (i) tortilla for a quesadilla; (ii) modeling clay; etc. Alternatively, the product as claimed can be used in a materially different process of using that product such as (i) teaching aid at a medical university; (ii) using a monolithic implant (rather than using a modular implant); (iii) growing moss; etc.
4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5.	This application contains claims directed to the following patentably distinct species:
Tray
Species A - embodied in Figures 1-3
Species B - embodied in Figures 4-7 (the first segment comprises a side wall extending along a longitudinal axis between a proximal end and a distal end of the first segment; the side wall comprises an edge surface extending away from the side wall along a horizontal axis perpendicular to the longitudinal axis; the first segment and the second segment can be assembled to stack on one another as an assembled stackable tray 130) 
Species C - embodied in Figure 8 (tray 230 comprises a bone implant 260 in an open configuration; bone implant 260 comprises a mesh 262, an inner surface 264 and outer surface 266 illustrated in FIG. 9A; bone implant 260 includes bone material 270)
Species D – embodied in Figure 9B (second segment 320 includes a mixing surface 370 in the shape of a bowl, which mixing surface is utilized to mix bone material 372 to hold and to shape a bone implant (not shown))
Species E – embodied in Figures 10A and 10B (first segment 510 and a second segment 520 can be moved in directions indicated by arrows C and D to be nested on top of each other to form tray 530, which has a small footprint and can be opened into a much longer tray, to hold and to shape a bone implant during surgery, for example)
Species F – embodied in Figures 11A-11D (first segment 610 shown in FIG. 11A and second segment 620 shown in FIG. 11B have surfaces with different geometries; first segment 610 has a continuous first surface 612 with solid side walls 614 and 616, while second segment 620 has a discontinuous second surface 622 and solid side walls 624 and 626)
Mating Surfaces
Species A – embodied in Figure 12A (first segment 710 has a distal end 714 and second segment 720 has a proximal end 726; first segment 710 and second segment 720 are coupled in a locked configuration by a mating surface that has a first mating part 760 and a second mating part 770; first mating part 760 is disposed at the top of the perimeter of first segment 710 at distal end 714 and configured to receive second mating part 770 disposed at the top of perimeter of second segment 720 at proximal end 726; second mating part 770 can extend or protrude outwardly to mate with the first mating part 760 of first segment 710)
Species B – embodied in Figure 12B (first segment 740 and second segment 750 have mating parts 780 centrally located on their surfaces)
Species C – embodied in Figure 12C (first mating part(s) 860 are located around and protrude from the perimeter of first segment 810 at distal end 814 to mate with the second mating part(s) 870 of mating surfaces provided on second segment 820)
Species D – embodied in Figure 12E (first mating part(s) 960 are centrally disposed on the first surface 912 of first segment 910 to lock with second mating part(s) 970 also centrally disposed on the second surface 922 of second segment 920)
6.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, from EACH of the two species groups, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774